Case 2:20-cv-11273-MCS-RAO Document 1-1 Filed 12/11/20 Page 1 of 2 Page ID #:13




                   EXHIBIT A
    Case 2:20-cv-11273-MCS-RAO Document 1-1 Filed 12/11/20 Page 2 of 2 Page ID #:14




                                                                                Registration Number
                                                                                PA 2-235-589
                                                                                Effective Date of Registration:
                                                                                April 07, 2020
                                                                                Registration Decision Date:
                                                                                April 08, 2020




    Title
                         Title of Work:   Hollywood Unlocked UNCENSORED: K Michelle Talks Discrimination in
                                          Music Industry and R Kelly


    Completion/Publication
                 Year of Completion:      2019
              Date of 1st Publication:    May 08, 2019
             Nation of 1st Publication:   United States

    Author

                    •      Author:        Hollywood Unlocked, Inc.
                    Author Created:       entire motion picture
                 Work made for hire:      Yes
                         Citizen of:      United States
                      Domiciled in:       United States

    Copyright Claimant

                 Copyright Claimant:      Hollywood Unlocked, Inc.
                                          8581 Santa Monica Blvd, Unit 569, West Hollywood, CA, 90069, United States
0


0
    Certification

                                 Name:    Keiyana Fordham Pilson
                                  Date:   April 02, 2020
                                  Date:   April 02, 2020
                                          Approved
                        Correspondence:   Yes




                                                                                                           Page 1 of 1
